         Case 1:19-cr-00131-PAE Document 830 Filed 06/03/21 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 2, 2021

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Justin Rivera, 19 Cr. 131 (PAE)

Dear Judge Engelmayer:

        The Government respectfully submits this letter in response to the defendant’s June 2, 2021
letter (Dkt. 829) seeking to cross examine a Government witness, Geraldine Perez, regarding a
three-week long marriage she entered into approximately 26 years ago under false pretenses, and
which she annulled upon being informed of those false pretenses. For the reasons set forth below,
the Court should preclude the defendant from cross examining Ms. Perez regarding the
circumstances surrounding her annulled marriage.

Background

       At a meeting with the Government on May 30, 2021, Ms. Perez informed the Government
that, when she was approximately 18 years old, she was married for approximately three weeks.
At the time, Ms. Perez was working as a cashier in a store. Ms. Perez’s manager asked her to
marry a man who was married to a woman in a foreign country, and explained to Ms. Perez that
the man wanted to marry because he did not want his wife to have access to his business. Ms.
Perez was not promised anything in exchange for entering into the marriage. Ms. Perez did as her
manager asked, and married the man. Shortly thereafter, Ms. Perez learned that the real reason the
man wanted to marry her was because he wanted a “green card,” i.e. to establish legal permanent
residency in the United States. Immediately upon learning this, Ms. Perez took steps to have the
marriage annulled. Ms. Perez does not remember the man’s name.

Legal Standard

       A trial court has “wide discretion to impose limitations on the cross-examination of
witnesses.” United States v. Flaharty, 295 F.3d 182, 190 (2d Cir. 2002); see Fed. R. Evid. 611(a)
(noting that courts “shall exercise reasonable control” over cross-examination to “avoid needless
consumption of time” and to “protect witnesses from harassment or undue embarrassment”) and
611(b) (limiting scope of cross-examination of witnesses to subject matter of direct examination
and matters affecting credibility of witness). More specifically, under Federal Rule of Evidence
         Case 1:19-cr-00131-PAE Document 830 Filed 06/03/21 Page 2 of 3

                                                                                             Page 2


608(b), the trial court may restrict cross-examination about certain instances of prior conduct by a
witness if it finds that the conduct is not probative of truthfulness. See Fed. R. Evid. 608(a) & (b);
Fed. R. Evid. 608(a), Advisory Committee Notes (“In accordance with the bulk of judicial
authority, the inquiry is strictly limited to character for veracity, rather than allowing evidence as
to character generally.”). Rule 608(b) “‘does not authorize inquiry on cross-examination into
instances of conduct that do not actually indicate a lack of truthfulness.’” United States v.
Schlussel, No. 08 Cr. 694 (JFK), 2009 WL 536066, at *3 (S.D.N.Y. Feb. 27, 2009) (quoting United
States v. Nelson, 365 F. Supp. 2d 381, 386 (S.D.N.Y. 2005)).

        Further, as discussed above, even if such prior conduct is relevant, the trial court may still
exclude cross-examination of such conduct if it finds that the “probative value [of the testimony]
is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste of time, or needless presentation
of cumulative evidence.” Fed. R. Evid. 403; accord United States v. Devery, 935 F. Supp. 393,
407-408 (S.D.N.Y. 1996) (“Such [prior] acts are only admissible insofar as they bear on a witness’s
propensity for truthfulness or untruthfulness, and, even if the prior act does concern the witness’s
character for truthfulness under Rule 608(b), its probative value must not be substantially
outweighed by its unfairly prejudicial effect under Rule 403.”); United States v. Agostini, 280 F.
Supp. 2d 260, 261 (S.D.N.Y. 2003). As Judge Weinstein explained in his treatise, “[s]ide
excursions into the witness’s past, usually unrelated to the substantive issues being tried, create a
real danger of confusing the issues and prolonging the trial.” Jack B. Weinstein & Margaret A.
Berger, Weinstein’s Federal Evidence, § 608-9[2] (2d Ed. 1997).

        Applying these principles, courts within this Circuit have used their wide discretion over
the scope and extent of cross-examination to preclude defense cross-examination into a witness’s
personal affairs or prior bad acts—even when those acts involved very serious misconduct—that
have little or no bearing on the witness’s veracity. See, e.g., United States v. Rabinowitz, 578 F.2d
910, 912 (2d Cir. 1978) (approving trial court’s prohibition of cross-examination into witness’s
prior deviant sexual conduct where “[t]he evidence’s bearing on the witness’s propensity to tell
the truth” was “too tenuous”); United States v. Agostini, 280 F. Supp. 2d at 261 (precluding cross-
examination into Government witness’s prior arrests for misdemeanor assault, menacing and
aggravated harassment of witness’s girlfriend); United States v. Nosov, 221 F. Supp. 2d 445, 448
(S.D.N.Y. 2002), aff’d, 119 F. App’x 311 (2d Cir. 2004) (precluding cross-examination into
Government witness’s involvement with pornographic business enterprise where such inquiry
would not be “probative of [witness’s] truthfulness” and would serve only to “inflame the jury”);
Devery, 935 F. Supp. at 408 (precluding cross-examination into Government witness’s prior
deviant sexual conduct at trial “because whatever probative value it may have had would have
been substantially outweighed by its prejudicial effect”).

Discussion

        The Court should preclude cross-examination regarding Ms. Perez’s prior marriage for
three independent reasons.

       First, Ms. Perez’s prior marriage has little or no bearing on her veracity. Even the
defendant strains to articulate how this remote incident is probative of Ms. Perez’s character for
         Case 1:19-cr-00131-PAE Document 830 Filed 06/03/21 Page 3 of 3

                                                                                            Page 3


truthfulness pursuant to Rule 608(b), focusing instead on the act of marriage “made under oath
and attested to on official government documents.” Dkt. at 829. However, while 18-year-old Ms.
Perez’s naiveté in agreeing to enter into the marriage may have some bearing on 18-year-old Ms.
Perez’s judgment or character with respect to entering into the marriage, it has no bearing on Ms.
Perez’s character for truthfulness. Indeed, more probative of her character for truthfulness are the
steps she took to annul the marriage as soon as she learned that the marriage was intended to
provide a basis for seeking lawful permanent residency.

        Second, even if Ms. Perez’s prior marriage could be seen to have some bearing on her
veracity, any potentially probative value of cross-examination on this topic is substantially
outweighed by the danger of unfair prejudice and confusion of the issues, and should be precluded
pursuant to Rule 403. Ms. Perez’s decision to, at the behest of her supervisor, marry a man who
she later learned intended to use the marriage to obtain lawful permanent resident status – an event
that took place 26 years ago, when she was 18 years old – is precisely the type of “[s]ide excursion
into [a] witness’s past, usually unrelated to the substantive issues being tried,” that would “create
a real danger of confusing the issues and prolonging the trial.” Weinstein’s Federal Evidence, §
608-9[2] (2d Ed. 1997). Cross-examination regarding this topic would simply be to attempt to
embarrass Ms. Perez before the jury for a pressured decision she made regarding her personal
affairs when she was 18 years old and which she quickly took steps to rectify once the true
intentions behind the marriage were made clear to her.

        Third, the Government anticipates that the defense will have ample basis to conduct a full
cross-examination of Ms. Perez on topics relevant to this case, including her motives, potential
biases, and credibility based on her prior statements to the Government, the testimony of her
daughter, Victim-1, and statements made by other, non-testifying, witnesses regarding the events
relevant in this trial.

       Based on the foregoing, the Government respectfully requests that the Court preclude
cross-examination of Ms. Perez regarding her prior, annulled marriage.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney


                                          by: ____/s/_________________________
                                              Thomas S. Burnett
                                              Daniel H. Wolf
                                              Negar Tekeei
                                              Assistant United States Attorneys
                                              (212) 637-1064 / -2337 / -2482
